IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT KNOXVILLE            FILED
                       DECEMB ER SESSION, 1998          March 17, 1999

                                                   Cecil Crowson, Jr.
                                                    Appellate C ourt Clerk
STATE OF TENNESSEE,            )   C.C.A. NO. 03C01-9802-CC-00079
                               )
      Appe llant,              )
                               )
                               )   ANDERSON COUNTY
VS.                            )
                               )   HON. JAMES B. SCOTT, JR.
ROY L. HOWARD,                 )   JUDGE
                               )
      Appellee.                )   (Direct Appeal - Motor Vehicle
                               )   Habitual Offende r)




FOR THE APPELLANT:                 FOR THE APPELLEE:

CHRISTOPHER VAN RIPER              JOHN KNOX WALKUP
Stuart & Van Riper                 Attorney General and Reporter
300 Market Street, Suite 200
Clinton, TN 37716                  ELLEN H. POLLACK
                                   Assistant Attorney General
                                   425 Fifth Avenu e North
                                   Nashville, TN 37243

                                   JAMES N. RAMSEY
                                   District Attorney General

                                   JAN HICKS
                                   Assistant District Attorney
                                   Room 127, Anderson Co. Cou rthouse
                                   Clinton, TN 37716



OPINION FILED ________________________

REVERSED AND REMANDED

JERRY L. SMITH, JUDGE
                                   OPINION


      On May 2, 1997, the State filed a petition in the Anderson County Criminal

Court in which it sought to h ave Appe llee Roy L. Howard declared a motor

vehicle habitual offender pursuant to Tennessee Code Annotated sections 55-10-

601, et seq. The trial court conducted a hearing on the petition on November 7,

1997, and the court subsequently denied the petition by an order dated February

11, 1998 . The S tate ch alleng es the trial cou rt’s den ial of its petition. After a

review of th e record , we mu st reverse the judgm ent of the tria l court.



                                       FACTS




      On January 1 and January 8, 1996, Appellee was cited for driving on a

suspended license. On Janu ary 9, 1996, Appellee pled guilty to both of these

offenses. Appellee was also cited for driving on a suspended license on August

25, 199 6, and h e pled gu ilty to that offens e on N ovem ber 26, 1 996.



      On May 2, 1997, the State filed its petition to have Appellee declared a

motor vehicle habitual offender. On October 10, 1997, while th e petitio n was still

pending before the trial court, the Tennessee Department of Sa fety app arently

accep ted mo netary fee s from A ppellee a nd reinsta ted his drivin g privileges .



      On November 7, 1997, the trial court conducted a hearing on the Sta te’s

petition. The trial court denied the petition by an order dated February 11, 1998.

Although the trial court’s order contains no findings and no explanation of why the



                                         -2-
petition was denied, the transcript of the hearing indicates that the trial court

denied the petition because the Department of Safety had reinstated Appe llee’s

driving privileg es after he paid a fee .



        The State filed a notice of ap peal on Fe bruary 23, 1998. On March 10,

1998, Appellee filed a motion in which he asked the trial court to amend the

judgmen t and mak e additional findings o f fact. On April 3, 1998 , the trial court

denied Appellee’s motion after it concluded that because the State had already

filed notice of appeal, the trial court had no jurisdiction to amend the judgment or

make additiona l findings of fa ct. 1



                                               ANALY SIS




        The State contends that the trial c ourt er red wh en it dism issed the Sta te’s

petition mere ly because the Department of Safety accepted fees from Appellee

and reinstated his driving privileges. We agree.



        Under Ten ness ee Co de An notate d sec tion 55 -10-6 03, a m otor ve hicle

habitual offender is:

        Any person who, during a three-year period, is convicted in a Tennessee
        court or courts of three (3) or more of the following offenses; any person
        who, during a five-yea r period , is convicted in a Ten nesse e court o r courts
        of three (3) or more of the following offenses; or any person who, during


        1
         Appellee conten ds that the trial court erre d when it determ ined that it did n ot have ju risdiction to
consider his motion. We conclude that the trial court was correct. The jurisdiction of this Court attaches
upon the filing of a notice of appe al and, thus , the trial court los es jurisdic tion. See State v. Pendergrass,
937 S.W.2d 834, 837 (Tenn. 1996). Therefore, “[a]s a general rule, the trial court may not hear motions
filed subsequently to the filing of the notice of appeal.” State v. Tony Craig Woods, No. 01C01-9606-CR-
00238, 1997 WL 602865, at *2 (Tenn. Crim. App., Nashville, Sept. 30, 1997). In addition, the findings that
Appellee asked the trial court to mak e, such as an ex press f inding that th e Dep artme nt of Safe ty
reinstated Appellee’s driving privileges after Appellee paid a fee, would have had no impact on the
decision in this case.

                                                     -3-
      a ten-year period, is convicted in a Tennessee court or courts of five (5) or
      more of the following offenses; provided, that if the five- or ten-year period
      is used, one (1) of such offenses occurred after July 1, 1991:
            ....

             (x) A violation of § 55-50-504, relative to driving on canceled,
             suspe nded, o r revoked license . . . .

Tenn. Code Ann. § 55-10-603(2)(A) (1998). In addition, section 55-10-613

provides that “if the court finds that [the] defendant is an habitual offender, the

court shall make a n order directing that such person shall not operate a motor

vehicle on the highw ays of this state and that such person shall surrender to the

court all licenses to operate a moto r vehicle up on the h ighways of this state .”

Tenn. Crim. A pp. § 55 -10-613 (a) (1998 ). The period during which a motor

vehicle habitual o ffende r is prohibited from obtaining another driver’s license

must be a t least three years. Te nn. Code Ann. § 55-1 0-615 (199 8).



       It is evident that under section 55-10-603, the sole criteria to be used by

a trial court in de terminin g wheth er a defe ndant is a motor vehicle habitual

offender is whether or not the defendant has been convicted of the required

number of specified offenses during the prescribed time period. The actions of

the Department of Safety are comp letely irrelevan t to this deter mination . See

State v. Loden, 920 S.W.2d 261, 264 (Tenn. Crim. App. 1995) (“A statute giving

a judge the right to prohibit certain individuals from driving motor vehicles for

certain periods is not related to nor dependent upon sections giving the

Departm ent of Safety the po wer to grant, revok e, or suspen d licenses.”).



      Appellee contends that because the Department of Safety accepted money

from him and reinstated his driving privileges, the State should be estopped from

seeking revocation of his lice nse u nder th e Mot or Ve hicle Habitua l Offende r Act.

                                          -4-
“Generally spea king, th e doc trine of e stopp el is not favore d und er our la w.”

Sexton v. Sevier C ounty, 948 S.W.2d 747, 750 (Tenn. Ct. App. 1997) (citations

omitted). In fact, “very exceptional circumstances are required to invoke the

doctrine against the Sta te and its governm ental subdivisions.”         Id. (citations

omitted). Further, “[e]stoppel is appropriate against government agen cies on ly

when the age ncy indu ced the party to give up property or a right in exchange for

a promise.” Elizabethton H ous. & De v. Agency, Inc. v. Price, 844 S.W.2d 614,

618 (Tenn . Ct. App . 1992) (c itations om itted). There is no proof in the record that

the State ind uced A ppellee to do anyth ing. There is absolutely no proof in the

record that the D epartm ent of Sa fety ever promised Appellee that if he paid a fee,

his driving privileges would be permanently restored. Further, Appellee did not

give any money to the Department of Safety until after he knew that the State had

filed the petition to have him declared a motor vehicle habitual offender. Under

these circumstances, the doctrine of estoppel has no application to this case.



      Appellee also contends that this Court should dismiss this case because

the issue o f decla ring him to be a motor vehicle habitual offender became moot

after the Department of Safety restored his driving privileges. The concept of

mootness deals with the circum stances that ren der a case no longer justiciable.

McIntyre v. Traughber, 884 S.W.2d 134, 137 (Tenn. Ct. App. 1994). A moot case

is one tha t has lost its characte r as a pre sent, live co ntroversy. Id. A cas e will

gene rally be considered moot if it no longer serves as a means to provide relief

to the preva iling party. Id. As previously stated, the actions of the Department

of Safety are completely irrelevant to the question of whether Appe llee sh ould be

declared a motor vehicle habitual offender. Thus, it is obvious that this case




                                          -5-
involves a live controversy that can serve as a means to provide relief to the

State. In sh ort, this case is not mo ot.



      In conclus ion, we ho ld that the trial court erred when it dismissed the

State ’s petition merely because the Department of Safety accepted money from

Appellee and reinstated his driving privileges. Accordingly, we reverse the

judgment of the trial court and we remand this case for further proceedings

consistent with this opinion.



                                  ____________________________________
                                  JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
DAVID G. HAYES, JUDGE


___________________________________
JAMES CURWOOD WITT, JR. JUDGE




                                            -6-